UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 29, 2014 TROPICANA LAS VEGAS HOTEL AND CASINO, INC . (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 000-53894 (Commission File Number) 27-0455607 (I.R.S. Employer Identification No.) 3801 Las Vegas Boulevard South, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)739-2722 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders of the Tropicana Las Vegas Hotel and Casino, Inc. (the “Company”) held on April 29, 2014 (the “Annual Meeting”), the stockholders of the Company voted on the three proposals listed below. The proposals are described in detail in the Company’s Proxy Statement for the Annual Meeting filed with the Securities Exchange Commission on March19, 2014. The final results for the votes regarding each proposal are set forth below. A total of 16,346,824 shares of the Company’s common stock were entitled to vote as of March 10, 2014, the record date for the Annual Meeting. The total shares included shares of ClassA Common, Series1 Preferred (assuming full conversion thereof to shares of ClassA Common, based on a conversion rate of 4 shares of ClassA Common for each share of Series1 Preferred); Series2 Preferred (assuming full conversion thereof to shares of ClassA Common, based on a conversion rate of 4 shares of ClassA Common for each share of Series2 Preferred); Series3 Preferred (assuming full conversion thereof to shares of ClassA Common, based on a conversion rate of 6.67 shares of ClassA Common for each share of Series3 Preferred); and Series4 Preferred (assuming full conversion thereof to shares of ClassA Common, based on a conversion rate of 10 shares of ClassA Common for each share of Series4 Preferred). 1. Elect the following five members of the Board of Directors to serve until the next annual meeting of stockholders or until his or her respective successor has been elected and qualified or until his or her earlier resignation or removal: Votes Withheld Name For Authority Timothy Duncanson — Judy Mencher — LarryKrause — Michael Ribero — Alex Yemenidjian — These individuals were elected. 2. Non-binding advisory vote to approve the compensation of the Company’s named executive officers. VotesFor VotesAgainst Abstentions — — This proposal was approved. 3. Ratify the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending on December31, 2014. VotesFor VotesAgainst Abstentions — — This proposal was approved. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tropicana Las Vegas Hotel and Casino, Inc. Date: April 30, 2014 By: /s/ Joanne M. Beckett Name: Joanne M. Beckett Title: Vice President, General Counsel and Corporate Secretary
